Case 1:20-cv-00051-JTN-PJG ECF No. 67 filed 02/14/20 PageID.1294 Page 1 of 4
Case 1:20-cv-00051-JTN-PJG ECF No. 67 filed 02/14/20 PageID.1295 Page 2 of 4



                  1, Tarpon Flank—Late, and Dream Double 1; or (ii) any evidence relating
                  to the manufacture, importation, sale, offer for sale, distribution, or transfer
                  of any products bearing Plaintiff DeYoung’s Trout Confetti 1 or Tarpon
                  Flank—Late trade dress or any confusingly similar trade dress.

     2.    Each Defendant, their officers, directors, employees, agents, subsidiaries,
           distributors, and all persons in active concert or participation with them having
           notice of this Order shall immediately discontinue the use of the Trout Confetti 1
           and Tarpon Flank—Late trade dress or any confusingly similar trade dress on or in
           connection with the sale of goods and all internet websites owned and operated or
           controlled by them;

     3.    Upon receipt of notice of this Order, PayPal, Inc. (“PayPal”) and its related
           companies and affiliates will continue to restrain all funds identified by PayPal as
           related to the PayPal account recipients BGroup, Ltd., Manh Quan Truong,
           Printabel Company Limited, and Thuy Phan Thien Ha Dong, including, but not
           limited to, accounts associated with shopbase.com, kayleeandtepid.com,
           lushgood.com, lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com,
           aquacozy.net, cozzian.com, cubebui.com, lushsneaker.com, azdecorus.com,
           bluetee.us,     deplonia.com,      astrohuman.onshopbase.com,         bashfury.com,
           richleen.com, scansimo.com, greydard.com, leruitry.com, palmyhome.com,
           implaker.com, tonewavi.com, encedire.com, wysdman.com, erfourse.com,
           ciansfin.com, gerlati.com, flossibi.com, zaktez.com, ascenpo.com, sublacti.com,
           sporcepa.com, and stipede.com as well as all funds in or which are transmitted into
           (i) any other related accounts of the same customer(s), and (ii) any other accounts
           which transfer funds into the same financial institution account(s). The restrained
           funds may be released only by future order of this Court.

     4.    Upon receipt of notice of this Order, Stripe, Inc. (“Stripe”) and its related
           companies and affiliates will continue to restrain all funds identified by Stripe as
           related to the Stripe account recipients BGroup, Ltd., Manh Quan Truong, Printabel
           Company Limited, and Thuy Phan Thien Ha Dong, including, but not limited to,
           accounts associated with shopbase.com, kayleeandtepid.com, lushgood.com,
           lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com, aquacozy.net,
           cozzian.com, cubebui.com, lushsneaker.com, azdecorus.com, bluetee.us,
           deplonia.com, astrohuman.onshopbase.com, bashfury.com, richleen.com,
           scansimo.com, greydard.com, leruitry.com, palmyhome.com, implaker.com,
           tonewavi.com, encedire.com, wysdman.com, erfourse.com, ciansfin.com,
           gerlati.com, flossibi.com, zaktez.com, ascenpo.com, sublacti.com, sporcepa.com,
           and stipede.com as well as all funds in or which are transmitted into (i) any other
           related accounts of the same customer(s), and (ii) any other accounts which transfer
           funds into the same financial institution account(s). The restrained funds may be
           released only by future order of this Court.

     5.    Upon receipt of notice of this Order, BlueSnap, Inc. (“BlueSnap”) and its related
           companies and affiliates will continue to restrain all funds identified by BlueSnap
           as related to the BlueSnap account recipients BGroup, Ltd., Manh Quan Truong,

                                       Page 2 of 4
Case 1:20-cv-00051-JTN-PJG ECF No. 67 filed 02/14/20 PageID.1296 Page 3 of 4



           Printabel Company Limited, and Thuy Phan Thien Ha Dong, including, but not
           limited to, accounts associated with shopbase.com, kayleeandtepid.com,
           lushgood.com, lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com,
           aquacozy.net, cozzian.com, cubebui.com, lushsneaker.com, azdecorus.com,
           bluetee.us,     deplonia.com,      astrohuman.onshopbase.com,        bashfury.com,
           richleen.com, scansimo.com, greydard.com, leruitry.com, palmyhome.com,
           implaker.com, tonewavi.com, encedire.com, wysdman.com, erfourse.com,
           ciansfin.com, gerlati.com, flossibi.com, zaktez.com, ascenpo.com, sublacti.com,
           sporcepa.com, and stipede.com as well as all funds in or which are transmitted into
           (i) any other related accounts of the same customer(s), and (ii) any other accounts
           which transfer funds into the same financial institution account(s). The restrained
           funds may be released only by future order of this Court.

     6.    Upon receipt of notice of this Order, Payoneer, Inc. (“Payoneer”) and its related
           companies and affiliates will restrain all funds identified by Payoneer as related to
           the Payoneer account recipients BGroup, Ltd., Manh Quan Truong, Printabel
           Company Limited, and Thuy Phan Thien Ha Dong, including, but not limited to,
           accounts associated with shopbase.com, kayleeandtepid.com, lushgood.com,
           lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com, aquacozy.net,
           cozzian.com, cubebui.com, lushsneaker.com, azdecorus.com, bluetee.us,
           deplonia.com, astrohuman.onshopbase.com, bashfury.com, richleen.com,
           scansimo.com, greydard.com, leruitry.com, palmyhome.com, implaker.com,
           tonewavi.com, encedire.com, wysdman.com, erfourse.com, ciansfin.com,
           gerlati.com, flossibi.com, zaktez.com, ascenpo.com, sublacti.com, sporcepa.com,
           and stipede.com, as well as all funds in or which are transmitted into (i) any other
           related accounts of the same customer(s), and (ii) any other accounts which transfer
           funds into the same financial institution account(s). The restrained funds may be
           released only by future order of this Court.

     7.    Upon receipt of notice of this Order, First Century Bank N.A. (“First Century”)
           and its related companies and affiliates will restrain all funds identified by First
           Century as related to the First Century account recipients BGroup, Ltd., Manh Quan
           Truong, Printabel Company Limited, and Thuy Phan Thien Ha Dong, including,
           but not limited to, accounts associated with shopbase.com, kayleeandtepid.com,
           lushgood.com, lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com,
           aquacozy.net, cozzian.com, cubebui.com, lushsneaker.com, azdecorus.com,
           bluetee.us,     deplonia.com,       astrohuman.onshopbase.com,        bashfury.com,
           richleen.com, scansimo.com, greydard.com, leruitry.com, palmyhome.com,
           implaker.com, tonewavi.com, encedire.com, wysdman.com, erfourse.com,
           ciansfin.com, gerlati.com, flossibi.com, zaktez.com, ascenpo.com, sublacti.com,
           sporcepa.com, and stipede.com, as well as all funds in or which are transmitted into
           (i) any other related accounts of the same customer(s), and (ii) any other accounts
           which transfer funds into the same financial institution account(s). The restrained
           funds may be released only by future order of this Court.




                                       Page 3 of 4
Case 1:20-cv-00051-JTN-PJG ECF No. 67 filed 02/14/20 PageID.1297 Page 4 of 4



         IT IS FURTHER ORDERED that this Preliminary Injunction will remain in effect until

further order of the Court. Consistent with the discussion on the record, counsel is advised that if

they reach agreement to modify this Order, then they should file a Stipulation and proposed order

for the Court’s review.

         IT IS FURTHER ORDERED that Plaintiff may take expedited discovery from financial

account provider Payoneer, Inc. to identify the financial institutions that, on behalf of Defendants,

may transmit or receive funds from this financial account provider, including their names,

addresses, and account numbers.

         IT IS FURTHER ORDERED that Plaintiff shall post an additional bond in the amount

of forty thousand dollars ($40,000) as payment of damages to which Defendants may be entitled

for a wrongful injunction or restraint.

         IT IS FURTHER ORDERED that the time for Defendants Printabel Company Limited

and Thuy Phan Thien Ha Dong to file their first responsive pleading(s) to Plaintiff’s First Amended

Complaint (ECF No. 23) is EXTENDED until fourteen (14) days after the pre-motion conference,

at which a further extension, if any, will be addressed by the Court, or until further order of the

Court.



Dated: February 14, 2020                                       /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                            Page 4 of 4
